MEMORANDUM **
Draw Pictures, aka Leonard Richman Myers II, appeals pro se the district court’s order dismissing this action with *891prejudice pursuant to 28 U.S.C. § 1915(e). We lack jurisdiction over this appeal because Appellant did not file a notice of appeal “within 30 days after the judgment or order appealed from is entered.” Fed. R.App. P. 4(a)(1)(A). This time limit is “mandatory and jurisdictional.” Browder v. Director, Dep’t of Corr. of Illinois, 434 U.S. 257, 264, 98 S.Ct. 556, 54 L.Ed.2d 521 (1978). Accordingly, we dismiss this appeal.
All pending motions are denied.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.